DETAILED ACTION
This Office Action is in response to the amendment filed on 09/28/2021. 
In the instant amendment, claims 1, 14 and 20 were amended; claims 1, 14 and 20 are independent claims. Claims 1-20 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16392392 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application serial no: 16392392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9, 11, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006) in view of Srivastava et al (“Srivastava,” WO 2019216969) and further in view of Donaldson et al (“Donaldson,” US 20110314530). 


Regarding claim 1, Saylor discloses a resource server computing system comprising:
one or more hardware processors; (Saylor, Col. 16, Lines 22-23, one or more microprocessors) and
one or more hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, (Saylor, Col. 20, Line 30, Computer-readable media; Col. 16, Lines 22-23, one or more microprocessors)
cause the computing system to perform a method for granting a user access to a resource, the method comprising: (Saylor, FIG 9, Server 916, Resource Recipient 912, Electronic Resource 920; Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail). 
detecting receipt of a message from a client computing system, the message being structured to represent to the resource server computing system that the client computing system has received an audio signal from a transmitting computing system, (Saylor, Figures 3-5; a resource is shared in FIG 3 with another person on another device by hitting item 304, FIG 3, then in FIG 4 a message is automatically generated to place phones in close proximity such that the document will be transferred automatically see 402; then in 502 FIG 5, a status message is presented for transferring and keep the phone in close proximity)
as a result of the client computing system receiving the audio signal, and further wherein the message is automatically generated in response to the client computing (Saylor, Figures 3-5; a resource is shared in FIG 3 with another person by hitting item 304, FIG 3, then in FIG 4 a message is automatically generated to place phones in close proximity such that the document will be transferred automatically see 402; then in 502 FIG 5, a status message is presented for transferring and keep the phone in close proximity)
Saylor fails to explicitly disclose wherein a user of the client computing system is to be granted access to a resource, by at least using a matching function to identify access data that is stored at an access data store of the client computing system prior to receiving the audio signal; interpreting the message as representing that the client computing system received the audio signal from the transmitting computing system that maps to the access data stored at the access data store on the client computing system prior to the client receiving the audio signal; and in response to interpreting the message, granting a user of the client computing system access to a resource.  
However, in an analogous art, Srivastava discloses wherein a user of the client computing system is to be granted access to a resource, (Srivastava, [0018] & [0081], describes granting access to resource). 
by at least using a matching function to identify access data that is stored at an access data store of the client computing system prior to receiving the audio signal; (Srivastava, [0110]-[0111] describes using a function to identify access data that is stored at an local storage or memory of the client device prior to receiving the audio signal)

Saylor and Srivastava fail to explicitly disclose interpreting the message as representing that the client computing system received the audio signal from the transmitting computing system that maps to the access data stored at the access data store on the client computing system prior to the client receiving the audio signal; and in response to interpreting the message, granting a user of the client computing system access to a resource.  
However, in an analogous art, Donaldson discloses interpreting the message as representing that the client computing system received the audio signal from the transmitting computing system that maps to the access data stored at the access data store on the client computing system prior to the client receiving the audio signal; (Donaldson, [0058]-[0063] describes interpreting the message as representing that the client device received the audio signal from the transmitting computer system that maps to the access data pre-stored at the access data store in memory on the client device prior to the client receiving the audio signal). 
and in response to interpreting the message, granting a user of the client computing system access to a resource, (Donaldson, [0058]-[0063] describes interpreting the message as representing that the client device received the audio signal from the transmitting computer system that maps to the access data pre-stored at the access data store in memory on the client device prior to the client receiving the audio signal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Donaldson with the system/method of Saylor, Srivastava to include wherein a user of the client computing system is to be granted access to a resource, by at least using a matching function to identify access data that is stored at an access data store of the client computing system prior to receiving the audio signal; interpreting the message as representing that the client computing system received the audio signal from the transmitting computing system that maps to the access data stored at the access data store on the client computing system prior to the client receiving the audio signal; and in response to interpreting the message, granting a user of the client computing system access to a resource. One would have been motivated to provide a method for controlling access to networks, network services, and network connected devices by authorizing or authenticating a user (Donaldson, [0007]). 


Regarding claim 2, Saylor, Srivastava and Donaldson the computing system in accordance with Claim 1. 
Saylor further discloses the method further comprising:
interpreting the message as further representing that the user of the client computing system is operating the client computing system, (Saylor, FIG 9, Representation 908; Col. 10, Lines 3-7, 36-54; 61-62; Resource Recipient 912; Electronic Resource 920, Col. 11, Lines 9-20; Also see Col. 11, Lines 9-67 to Col. 15, Lines 1-67 which describes FIG 9 in detail). 

Regarding claim 9, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1. 
Saylor further discloses the resource comprising a credential (Saylor, Col. 13, Lines 52-53, a credential grantor includes an entity that grants a credential to a user). 

Regarding claim 11, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1. 
Saylor further discloses the resource comprising data, (Saylor, Col. 4, Lines 61-66, where electronic resources are images, videos, audio files, etc). 

Regarding claim 13, Saylor, Srivastava and Donaldson the computing system in accordance with Claim 1. 
(Saylor, Col. 4, Lines 61-66, where electronic resources are HTML pages, web pages, web sites, applications [which are software]).

Regarding claim 14, claim 14 is directed to a method. Claim 13 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to the method in accordance with claim 14. Claim 15 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 19, Saylor, Srivastava and Donaldson disclose the method in accordance with Claim 14.  Saylor further discloses the resource comprising software or a web service (Saylor, Col. 4, Lines 61-66, where electronic resources are HTML pages, web pages, web sites, applications [which are software]).

Regarding claim 20, claim 20 is directed to a computer program product. Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.



Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006), Srivastava et al (“Srivastava,” WO 2019216969) in view of Donaldson et al (“Donaldson,” US 20110314530) and further in view of Thapliyal et al ("Thapliyal," US 20070261101). 
Regarding claim 3, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1. 
Saylor fails to explicitly disclose the resource comprising an online meeting
However, in an analogous art, Thapliyal discloses the resource comprising an online meeting, (Thapliyal, [0031], gain access to the online meeting). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thapliyal with the system/method of Saylor, Srivastava and Donaldson to include the resource comprising an online meeting. One would have been motivated to provide scalable authentication in a distributed computing environment (Thapliyal, [0001]). 

Regarding claim 16, claim 16 is directed to the method in accordance with claim 14. Claim 16 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006), Srivastava et al (“Srivastava,” WO 2019216969), in view of Donaldson et al (“Donaldson,” US 20110314530) and further in view of Buehler et al ("Buehler," US 20090198682). 

Regarding claim 4, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1. 

However, in an analogous art, Buehler discloses the resource comprising membership in an electronic collaboration account having at least one mode of communication between a plurality of users (Buehler, [0043] Further, according to this guideline access control to the before mentioned resources of a web portal is based according to the invention on the above mentioned peer groups. So, the inventional method and system support a specific operational mode in which the access control valid for a given user is solely controlled by his membership to the respective composite or collaborative application. By that a user is allowed to be aware of the existence of another user and may access the user profile of such user only if this user is a part of his peer group). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Buehler with the system/method of Saylor, Srivastava and Donaldson to include the resource comprising membership in an electronic collaboration account having at least one mode of communication between a plurality of users. One would have been motivated to provide a method and system for restricting access rights on user profile information using a new notion of peer groups (Buehler, [0003]). 

Regarding claim 17, claim 17 is directed to the method in accordance with claim 14. Claim 17 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006), Srivastava et al (“Srivastava,” WO 2019216969) in view of Donaldson et al (“Donaldson,” US 20110314530) and further in view of Mahdavi et al ("Mahdavi," US 20140156053). 

Regarding claim 5, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1. 
Saylor, Srivastava and Donaldson fail to explicitly disclose the resource comprising a hardware resource.
However, in an analogous art, Mahdavi discloses the resource comprising a hardware resource (Mahdavi, [0009] printer)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mahdavi with the system/method of Saylor, Srivastava and Donaldson to include the resource comprising a hardware resource. One would have been motivated control the printing of an article (Mahdavi, [0001]). 

Regarding claim 6, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 5. 

However, in an analogous art, Mahdavi discloses the hardware resource comprising an output device, (Mahdavi, [0009] printer)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mahdavi with the system/method of Saylor, Srivastava and Donaldson to include the resource comprising a hardware resource. One would have been motivated control the printing of an article (Mahdavi, [0001]). 

Regarding claim 7, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 6.
Saylor further discloses the output device comprising a printer. 
However, in an analogous art, Mahdavi discloses the output device comprising a printer (Mahdavi, [0009] printer)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mahdavi with the system/method of Saylor, Srivastava and Donaldson to include the output device comprising a printer. One would have been motivated control the printing of an article (Mahdavi, [0001]). 

Regarding claim 18, claim 18 is directed to the method in accordance with claim 14. Claim 18 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006), Srivastava et al (“Srivastava,” WO 2019216969) in view of Donaldson et al (“Donaldson,” US 20110314530) and further in view of Tadayon et al ("Tadayon," US 20040249902). 

Regarding claim 8, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1.
Saylor, Srivastava and Donaldson fail to explicitly disclose the resource comprising a drive.
However, in an analogous art, Tadayon discloses the resource comprising a drive (Tadayon, [0005], When a user attempts to log into file system 50, that user must provide sufficient authentication information before the file server 50 will allow that user write or read/write access to any of the files stored on the hard disk drive at 52. A user Authentication module 60 is provided, which typically is in the form of a user login name and a user-specific password)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tadayon with the system/method of Saylor, Srivastava and Donaldson to include the . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006), Srivastava et al (“Srivastava,” WO 2019216969) in view of Donaldson et al (“Donaldson,” US 20110314530) and further in view of McMurtry et al ("McMurtry," US 20080263652). 

Regarding claim 10, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1. 
Saylor, Srivastava and Donaldson fail to explicitly disclose the resource comprising a web service.
However, in an analogous art, McMurtry discloses the resource comprising a web service (McMurtry, [0005], describes granting a second request to access the protected web service resource based on authentication according to the second factor; [0006], a method of authenticating a client for access to a web service resource). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McMurtry with the system/method of Saylor, Srivastava and Donaldson the resource comprising a web service. One would have been motivated to provide a method and system for authenticating a client for access to a web service resource (Saylor, [0006]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (“Saylor,” US 9076006), Srivastava et al (“Srivastava,” WO 2019216969) in view of Donaldson et al (“Donaldson,” US 20110314530) and further in view of Birck et al ("Birck," US 20090300731). 

Regarding claim 12, Saylor, Srivastava and Donaldson disclose the computing system in accordance with Claim 1.
Saylor, Srivastava and Donaldson fail to explicitly disclose the resource comprising one or more configuration settings.
However, in an analogous art, Birck discloses the resource comprising one or more configuration settings, (Birck, [0031], Method 200 includes an act of the server management application altering one or more configuration settings on the server, the management application providing configuration access to those settings for which the client has access rights (act 240). For example, server management application 115 may alter configuration settings 125 on server 102 by sending configuration settings changes 121 to server 102, where server management application 115 provides configuration access to those settings (125) for which user 105 has access rights. As mentioned above, user 105's ability to modify or add new configuration settings may be limited by a grant or denial of certain access rights. For example, user 105 may be able to change bandwidth allocations on server 102, but not be able to change allocated server share size. In other situations, different rights may be granted and others denied. In some cases, such as where user 105 is a system administrator, user 105 may have full settings management rights on server 102 and may be authorized to make any desired changes). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Birck with the system/method of Saylor, Srivastava and Donaldson to include the resource comprising one or more configuration settings. One would have been motivated to managing server content and configuration from within a single server management application (Birck, [0012]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES J WILCOX/           Examiner, Art Unit 2439          



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439